Case 1:17-cv-02116-CMA-MEH Document 94 Filed 07/30/19 USDC Colorado Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

  Civil Case No. 17-cv-02116-CMA-MEH

  ROGER PEARSON, on behalf of himself and all others similarly situated, and,
  LONNIE MCRAE, on behalf of herself and all others similar situated,

          Plaintiffs,

  v.

  GEICO CASUALTY COMPANY,

          Defendant.



                                     FINAL JUDGMENT


          PURSUANT to and in accordance with Fed. R. Civ. P. 58(a) and the Order

  Issuing Summary Judgment in Favor of Defendant (Doc. # 93) entered by the

  Honorable Christine M. Arguello on July 30, 2019, and incorporated herein by reference

  as if fully set forth, it is

          ORDERED that the Court ISSUES summary judgment in favor of Defendant. It

  is

          FURTHER ORDERED that Plaintiffs’ Motion for Class Certification and

  Appointment of Class Representatives and Counsel (Doc. # 63) is DENIED AS MOOT.

  It is

          FURTHER ORDERED that final judgment is hereby entered in favor of

  Defendant GEICO Casualty Company and against Plaintiffs Roger Pearson and Lonnie

  McRae. It is
Case 1:17-cv-02116-CMA-MEH Document 94 Filed 07/30/19 USDC Colorado Page 2 of 2




         FURTHER ORDERED that Defendant GEICO Casualty Company shall have its

  costs by the filing of a Bill of Costs with the Clerk of this Court within fourteen days of

  the entry of judgment, pursuant to Fed. R. Civ. P. 58(a) and D.C.COLO.LCivR 54.1. It

  is

         FURTHER ORDERED that Plaintiffs’ Complaint and this civil action are

  DISMISSED with prejudice.

         DATED: July 30, 2019.

                                                     FOR THE COURT:

                                                     JEFFREY P. COLWELL, CLERK


                                                     s/ S. West
                                                        S. West, Deputy Clerk




                                                2
